By the Court.

McDonald, J.,
delivering the opinion.
[1.] Our Justices’ Courts take the place of what were known before the revolution and sometime afterwards, as Courts of Conscience. They were Courts for the recovery of small debts, and examined and determined the cases by the oath of the parties or other witnesses, and decided them according to equity and good conscience; 3. Bl. Con. 82. The Constitution of 1777, declared that the Court of Conscience should be continued as heretofore practiced. An act was passed in 1760, for the more easy and speedy recovery of small debts and damages. In 1762, that act was explained and amended and both acts were repealed by the act of 1789. Watkins’ Dig. 406. The same act provided for the more speedy *194recovery of small^debts, not exceeding five pounds sterling. Justices’ Courts, established in 1797, were invested with this jurisdiction, and could hear and determine suits not exceeding thirty dollars. The Justices now give judgment in the first instance, but either party, being dissatisfied with the judgment of the Justices, may appeal to a jurj\ The jury are sworn to try the cause, and give a true verdict, according to equity and the opinion they entertain of the evidence. The Justices’ Courts, then, are our Courts of Conscience, established for the same object, and are to act and determine upon the same principles that governed such Courts at the time the Constitution of 1777 was formed. On appeal trials, the jurors are re-trying the case with all the powers the Justices had, and are to give their verdict according to equity and their own opinion of the evidence. It is an appeal from the judgment of one or two men, to a greater number. The Justices, then, may or may not give their opinion of the law to the jury. The jury are certainly not bound by the opinion the Justices may have of the law. They have a right to act on their own opinions in that respect, and the Justices, no doubt, very often act wisely in not attempting to give the law in charge. . The Justices, in this case, committed no error in refusing to give the law, on request’ or otherwise, in charge to the jury, and the Judge of the Superior Court committed no error in refusing to reverse their judgment on that ground.
[2.] Although the juries in ^Justices’ Courts have such large powers under their oaths, these powers were given to them to be -exercised justly, and according to the rules of law and equity, and if they go counter to these, their judgments and verdicts are subject to be set aside. The Constitution and laws provide for the correction of such errors as they may commit in violation of the above stated rules. The defence set up by this case was that the hirer did not know where to send the negro at the expiration of the hire. The custom offered to be proved, has nothing to do with the *195case. The hirer at the expiration of the time, according to the return of the magistrate, was negotiating with the owner for the purchase of the girl. He surely knew where the owner was at that time, and might have returned her or tendered her to him. The Circuit Judge ordered a new trial, the jury in the Justices’ Court having found a verdict for the defendant, and we affirm his judgment.
Judgment affirmed.